Citation Nr: 1504398	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 21, 2001, under the provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to December 1988.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially this matter was before the Board on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which implemented a February 2007 Board decision that granted the Veteran's claim for TDIU.  The RO assigned an effective date of June 15, 2006.  The Veteran appealed the effective date assigned, and in February 2012, the Board (in a decision by a Veterans Law Judge (VLJ) other than the undersigned) granted the appeal to the extent that it assigned an effective date of September 21, 2001, and remanded the issue of entitlement to extraschedular consideration for the establishment of a TDIU prior to September 21, 2001.  In April 2013, the Board (in a decision by another VLJ other than the undersigned) denied a TDIU rating prior to September 21, 2001.  The Veteran appealed that decision to the Court.  In July 2014, the Court issued a memorandum decision that vacated the April 2013 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in then July 2014 memorandum decision.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's July 2014 memorandum decision expressed agreement with the Veteran's contention that the Board failed to offer adequate reasons or bases to explain its inconsistent treatment of the April 2000 VA opinion in the February 2012 decision (awarding TDIU effective from September 21, 2001) and the now-vacated April 2013 Board decision (denying TDIU prior to September 21, 2001).  The Court agreed with the Veteran that the April 2000 opinion constituted probative evidence that the February 2012 Board decision relied on to grant a September 21, 2001, TDIU effective date, while the April 2013 Board decision found it was not probative evidence and denied an extraschedular TDIU effective date earlier than September 21, 2001.

As discussed in the Court's July 2014 memorandum decision, the Board's February 2012 decision awarding TDIU from September 21, 2001, stated that the March 2007 RO decision that assigned a June 2006 TDIU effective date "did not address an April 2000 VA examination report," wherein the VA examiner "specifically found that the [v]eteran was unemployable due to his non-service connected psychiatric disability and service connected nephrolithiasis (kidney stones)."  Observing that the April 2000 opinion "seem[ed] to have placed equal value on the [v]eteran's service connected and non-service-connected disabilities with respect [to] the cause of his unemployability," the Board concluded there was "simply no way determine that the [v]eteran was capable of maintaining and sustaining substantially gainful employment if only his nephrolithiasis was considered."  Resolving doubt in the Veteran's favor and noting that the April 2000 VA opinion did not differentiate between disability attributable to service-connected kidney stones and non-service-connected psychiatric problems, the Board found that schedular TDIU under 38 C.F.R. § 4.16(a) had been established since September 21, 2001.  The Board remanded to the RO for referral to the Director of the Compensation Service (Director) the issue of entitlement to an extraschedular TDIU evaluation under § 4.16(b) prior to September 21, 2001.

The Director issued a decision in August 2012, finding that, despite the April 2000 VA examiner's opinion, the preponderance of the evidence showed that the veteran's non-service connected psychiatric condition, not the service-connected kidney condition, prevented him from obtaining gainful employment prior to September 21, 2001.  Accordingly, the Director found that entitlement to extraschedular TDIU was not established.  Thereafter, the matter returned to the Board.  In the vacated April 2013 decision, the Board denied extraschedular TDIU prior to September 21, 2001.  Reviewing VA and SSA records predating 2001, the Board determined that the evidence failed to show that the Veteran was unable to secure or follow substantially gainful employment because of service-connected disabilities.  The Board noted that the April 2000 VA opinion attributed the inability to work to both non-service-connected psychiatric and service-connected nephrolithiasis conditions.  However, the Board afforded that opinion
"very low probative value, as it [was] only one sentence long and it [was] unaccompanied by any rationale or explanation."  Furthermore, the Board found that the opinion "[did] not contain any findings sufficient to show that the Veteran was unemployable due to his service-connected kidney disability"; rather, it "merely" noted a history of kidney stone and related symptoms.

The Court vacated the April 2013 Board decision and remanded the matter to the Board for readjudication.  The Board has accordingly undertaken a new review of the matter, including with consideration of any new evidence of legal guidance pertinent to the issue of entitlement to a TDIU prior to September 21, 2001, under the provisions of 38 C.F.R. § 4.16(b).

Significantly, VA's General Counsel has recently issued a "Secretary's Supplemental Memorandum of Law" as a brief filed in a separate matter currently pending before the Court, in the case of Wages v. McDonald (Vet. App. No. 13-2694).  In that matter, the Court asked for supplemental briefing on the role of Board Judges in reviewing determinations referred to the Director of Compensation under 38 C.F.R. § 4.16(b).  Although the VA General Counsel's response brief/memorandum of law in that matter is not formally a precedential opinion, the Board finds that at this time it is only appropriate to engage in review of the determination of the Director of Compensation under 38 C.F.R. § 4.16(b) in this case in a manner that conforms to guidance provided by VA's General Counsel.

In the response brief/memorandum of law, VA General Counsel articulated the following:

The Board of Veterans' Appeals (Board) provides de novo review of factual determinations and the application of law to the facts.  The Board does not make policy determinations or issue authoritative interpretations of law.  Thus, while it may determine whether a decision by the Director was based upon accurate facts, it cannot review the Director's policy determinations or decisions committed to his discretion.  A determination by the Director is therefore not evidence but a decision that is subject to review only as to the accuracy of its factual predicate.

VA General Counsel's response brief/memorandum of law explains, in detail, the legal reasoning behind the asserted interpretation of 38 C.F.R. § 4.16.  In sum, VA's General Counsel explained:

Given the statistical improbability that an individual veteran will be unemployable by reason of service connected disabilities where his disabilities are not otherwise rated as severe under the rating schedule based on the statistical mean, a heightened level of review and exercise of judgment must be applied to awards made under subsection (b) and a legitimate interest is served by delegating the authority to make such awards to a single entity within VA.

The regulation mandates that it is the Director who must provide the requisite scrutiny and exercise of judgment in such cases....  [I]t would render the referral requirement entirely unnecessary and superfluous if the Board  -whom in order to make the referral in the first place has to find a veteran unemployable - were later permitted to simply disregard the Director's determination or entirely re-adjudicate the matter.  By delegating to the Director the responsibility of assessing the merits of an extraschedular TDIU evaluation under § 4.16(b), the Secretary is preserving the agency's discretion to award this exclusive benefit in a uniform and consistent manner and to effectuate the policy of the department ....

The VA General Counsel further explained the scope of the Board's review of the matter following the issuance of a determination the by Director of Compensation under 38 C.F.R. § 4.16(b):

Although the Director's determination of whether to award TDIU under 4.16(b) is subject to deference by the Board, to the extent that the Director's determination is incorporated into a rating decision and appealed to the Board, the Board must conduct a de novo review of the record to assess the factual foundation relied upon by the Director to determine whether it is complete and accurate by, for example, interpreting the evidence, assigning to it probative weight and addressing any conflicting evidence either relied on by the Director or submitted subsequent to his determination.  38 U.S.C. § 7261(a)(4); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  If the Board finds that the Director's factual foundation is prejudicially flawed, it may no longer defer to that assessment and should remand the matter to the agency to procure a new assessment based on the facts that it finds are established by the record.  Beyond that, however, if the Board finds that the Director's assessment is based on the correct facts, it must defer to that assessment.  This preserves the veteran's right to review by the Board under 38 U.S.C. § 7104(a) insofar as the Board can review the propriety of the rating board's decision not to refer a claim for extraschedular consideration as well as the factual predicate of the Director's determination in the event of initial referral.

The Board is unable to conclude that the factual predicate of the Director's August 2012 determination is based upon the correct facts.  Indeed, the Board's vacated April 2013 decision has already noted: "the Compensation and Pension Service opinion appears to have incorrectly stated that the medical evidence 'does not reveal any emergency room visits, surgical procedures, or hospitalizations for any of the Veteran's service-connected disabilities....'"  The Board is unable to find that there is an absence of prejudice to the Veteran in the Director's citation of this apparently inaccurate factual premise (that the evidence does not reveal any emergency room visits, surgical procedures, or hospitalizations for any of the Veteran's service-connected disabilities), especially considering that the evidence appears to include a hospitalization concerning the service-connected urinary tract stones pathology during the period specifically at issue in this case.  In July 2000, the Veteran was hospitalized by VA for about four days for complaints of right renal colic.  He underwent a nephrostogram.  The diagnoses were left nephrolithiasis, right ureterolithiasis, and hydronephrosis.

Furthermore, the Court's July 2014 memorandum decision impacts the Board's analysis of the probative value and weight to be assigned to the April 2000 VA examination report's finding that the Veteran was unemployable due to service-connected kidney stones and nonservice-connected psychiatric disability.  The Court's memorandum decision suggests that the Board is to some degree bound by the February 2012 Board decision's characterization of the April 2000 VA examination report as adequately probative to support finding that there was "simply no way determine that the [v]eteran was capable of maintaining and sustaining substantially gainful employment if only his nephrolithiasis was considered."  Indeed, the Court's July 2014 memorandum decision emphasizes: "The only basis for the Board's February 2012 decision to grant a September 21, 2001, effective date for TDIU under § 4.16(a) was the April 2000 VA examiner's opinion" (emphasis in original).  The Court concluded that the Board's attempt to find the same VA examination report's finding of "very low probative value" in the vacated April 2013 Board decision failed to "cite any more recent evidence that undermined the April 2000 opinion" or otherwise adequately explain the "inconsistent" treatment of the April 2000 opinion.

Significantly, the Board notes that the Director's August 2012 determination rejected the April 2000 VA examination report as evidence of unemployability due to service-connected kidney disability because "all other evidence shows that the Veteran's service-connected kidney condition (urinary stones) were not severe enough to warrant a higher evaluation other than 30 percent disabling until September 21, 2001."  As discussed above, the Board's appellate review of a determination by the Director in this matter involves "interpreting the evidence, assigning to it probative weight and addressing any conflicting evidence either relied on by the Director or submitted subsequent to his determination."  The Board is, to some extent, bound (including by the Court's July 2014 memorandum decision) to substantially explain any treatment of the April 2000 VA examination report that may be inconsistent with the Board's February 2012 relatively favorable treatment of the report.  Accordingly, the Director should be informed that any unfavorable treatment of the April 2000 VA examination report's indication that the Veteran was unemployable due to service-connected kidney disease at that time should be especially carefully explained in sufficient detail to allow the Board to complete appellate review with a discussion adequate to satisfy the requirements of the Court in this case.

Additionally, the vacated April 2013 Board decision took note of a potential problem in the Director's August 2012 opinion in that its "finding that the evidence does not demonstrate that the Veteran's service-connected conditions prevent him from performing all types of work could be read to be at odds with the applicable standard."  In this regard, in the course of referring this matter back to the director, it may be helpful to consider that the language of 38 C.F.R. § 4.16(b) indicates: "It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled" (emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again refer the claim for a TDIU rating for the period prior to September 21, 2001, to VA's Director of Compensation and Pension Service (Director) for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).  The following information should be brought the attention of the Director:

a) The AOJ should notify the Director that the prior August 2012 determination appears to have relied upon an inaccurate recitation of the pertinent facts, including overlooking that the Veteran was hospitalized by VA for about four days in July 2000 for complaints of right renal colic.  

b) The AOJ should also notify the Director that a Court memorandum decision in this matter suggests that any unfavorable treatment of the April 2000 VA examination report's indication that the Veteran was unemployable due to service-connected kidney disease at that time must be especially carefully explained, and the Director's detailed explanation of its treatment of the April 2000 VA examination report would be helpful in allowing appellate review to proceed in compliance the requirements of the Court in this case.

c) The AOJ should ask that the Director's determination note and consider that the language of 38 C.F.R. § 4.16(b) indicates: "It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled" (emphasis added).

An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, and education and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).

2.  The AOJ should then review the record, and readjudicate (de novo) the claim for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to September 21, 2001.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

